


EXHIBIT 10(b)


Campbell Soup Company
Severance Pay Plan for Salaried Employees


WHEREAS, the Campbell Soup Company (“Company”) previously established the
Campbell Soup Company Severance Pay Plan for Salaried Employees (the “Plan”)
primarily to assist former U.S. Salaried Employees while seeking other
employment;


WHEREAS, pursuant to the terms of the Plan, the Chief Executive Officer of the
Company reserves the right to amend, modify, suspend, or terminate the Plan in
any respect, at any time, and without notice; and
    
WHEREAS, the Chief Executive Officer desires to clarify the “Years of Service”
definition to take into consideration the Company’s service bridging policy.


NOW, THEREFORE, BE IT:


RESOLVED, effective May 1, 2015, Article II, Section 2.11 of the Plan is amended
to read, in its entirety, as follows:


2.11.    “Years of Service” means the total number of years of continuous
employment rendered as a regular employee of the Company and all its
wholly-owned subsidiaries and affiliates since the employee’s most recent date
of hire, plus any prior service included under the Company’s service bridging
policy. Solely applicable to the calculation of the severance payments set forth
in Article V, Years of Service shall be full years; however, in the final year
of employment, service of six full months or more will be counted as one year.


In addition to service with the Company, continuous years of employment with an
enterprise, the assets or stock of which is acquired by the Company, shall be
counted as years of service with the Company, unless Campbell Soup Company
excludes such prior service with the acquired enterprise.


    
IN WITNESS WHEREOF, this instrument has been executed on May 21, 2015.
 
 
 
Chief Executive Officer
 
 
 
 
 
 
 
 
By: /s/ Denise Morrison
 
 
 
        Denise Morrison





